Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 recites an apparatus, comprising: 
a memory; and 
a processor configured to: 
detect a degree of a change in a workload in an input/output stream received through a network; 
determine a distribution strategy, from among a plurality of distribution strategies, to distribute the workload across one or more of a plurality of solid state devices (SSDs) in a performance cache tier of a centralized multi-tier storage pool, based on the degree of the change; and 
distribute the workload across the one or more of the plurality of SSDs based on the determined distribution strategy, 
wherein the plurality of distribution strategies comprises at least a first strategy and a second strategy, which are based on joining a shortest queue, and 
wherein the first strategy as the distribution strategy is used in accordance with a first number of most idle SSDs, the second strategy as the distribution strategy is used in accordance with a second number of most idle SSDs, and the first number is different from the second number.
When considering claim 1 as a whole, the prior art of record does not teach the limitations: detect a degree of a change in a workload in an input/output stream received through a network; determine a distribution strategy, from among a plurality of distribution strategies, to distribute the workload across one or more of a plurality of solid state devices (SSDs) in a performance cache tier of a centralized multi-tier storage pool, based on the degree of the change; and distribute the workload across the one or more of the plurality of SSDs based on the determined distribution strategy, wherein the plurality of distribution strategies comprises at least a first strategy and a second strategy, which are based on joining a shortest queue, and wherein the first strategy as the distribution strategy is used in accordance with a first number of most idle SSDs, the second strategy as the distribution strategy is used in accordance with a second number of most idle SSDs, and the first number is different from the second number.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claim 11, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136